  6:19-cv-00322-RAW-SPS Document 18 Filed in ED/OK on 03/22/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA


 MINERVA DOBSON, o/b/o C.D. a minor
 child,

         Plaintiff,                                 Case No. CIV-19-322-RAW-SPS

 v.

 ANDREW M. SAUL, Commissioner of the
 Social Security Administration,

         Defendant.




               ORDER AFFIRMING DECISION OF THE COMMISSIONER

        On March 4, 2021, the United States Magistrate Judge entered a Report and

Recommendation in the above-referenced case, recommending that this Court affirm the

Commissioner’s decision upholding on appeal the findings of the Administrative Law Judge

(“ALJ”), denying benefits to Plaintiff [Docket No. 17]. Plaintiff has not filed an Objection to

the Report and Recommendation to affirm the ALJ’s decision on the merits and the time for

filing objections is past.

        Upon full consideration of the record and the issues herein, this court finds that the

Magistrate Judge’s recommendation to affirm the ALJ is well-supported. The ALJ’s decision is

supported by substantial evidence, and the correct legal standards were applied.

        Accordingly, the Report and Recommendation of the United States Magistrate Judge is

hereby AFFIRMED and ADOPTED as this court’s Findings and Order. The decision of the

Commissioner is AFFIRMED.
6:19-cv-00322-RAW-SPS Document 18 Filed in ED/OK on 03/22/21 Page 2 of 2




   IT IS SO ORDERED this 22nd day of March, 2021.




                                   _____________________________________
                                   THE HONORABLE RONALD A. WHITE
                                   UNITED STATES DISTRICT JUDGE
                                   EASTERN DISTRICT OF OKLAHOMA




                                     2
